Filed:  April 11, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
JIM CARROLL,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
TERRY WITT,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49224; SC S49229)
(Consolidated for Opinion)
	En Banc
	On petitions to review ballot title.
	Submitted on the record March 8, 2002. 
	James Brown, of Enfield, Brown, Knivila, & Razor, Salem,
filed the petition for petitioner Carroll.
	John A. DiLorenzo, Jr., and Aaron K. Stuckey, of Hagen, Dye,
Hirschy, & DiLorenzo, P.C., Portland, filed the petition for
petitioner Witt. 
	David F. Coursen, Assistant Attorney General, Salem, filed
the answering memoranda for respondent.  With him on the
answering memoranda were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.
		PER CURIAM
		In these consolidated ballot title review proceedings,
petitioners challenge various aspects of the Attorney General's
certified ballot title for a proposed initiative measure, which
the Secretary of State has denominated as Initiative Petition 162
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035.  See ORS 250.085(5) (setting out
standard of review).
		We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION: ALLOWS LOCAL REGULATION OF PESTICIDE USE,
SALE; CREATES NEW PESTICIDE REPORTING PROGRAM, EXISTING 
PROGRAM UNDISTURBED
		RESULT OF "YES" VOTE: "Yes" vote allows local
regulation of pesticide use and sale; creates new fee-funded pesticide use reporting program, without
altering existing pesticide reporting program, fees.
		RESULT OF "NO" VOTE: "No" vote retains current law
providing uniform statewide pesticide use, sale
regulation, preempting local regulation; retains
existing pesticide reporting program, registration
fees; rejects new program.
		SUMMARY: Amends constitution.  Current law
provides uniform, statewide regulation of pesticide use
and sale, preempting local regulation.  Measure allows
local regulation. Current law authorizes and limits
pesticide registration fees; requires Department of
Agriculture to: establish system for reporting basic
pesticide use information specifying quantity, purpose,
month of use, product used, use location by watershed,
county, zip code or other identifier; collect
information annually regarding major pesticide use
categories; publish annual report summarizing pesticide
use; adopt rules governing public release of use
information.  Without affecting existing program
mandate, measure directs Department of Environmental
Quality to: establish similar program that collects
major category information monthly and location
information that identifies section, township, range
where use occurs; and to impose registration fees
adequate to fund new program.  Other provisions.

		Ballot title certified.